Citation Nr: 1624584	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  12-15 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a colonoscopy, including a bone and blood disorder, including hepatitis C; bladder cancer; neo bladder; groin cancer; and bladder/prostate/kidney issues.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey Counsel





INTRODUCTION

The Veteran served on active duty from May 1970 to January 1972 and from February 1978 to March 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal of January and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

The Veteran does not have additional disability, resulting from the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing treatment, nor was such disability proximately caused by an event not reasonably foreseeable.


CONCLUSION OF LAW

Compensation for residuals of a colonoscopy, including a bone and blood disorder, including hepatitis C; bladder cancer; neo bladder; groin cancer; and bladder/prostate/kidney issues, under 38 U.S.C.A. § 1151, is not warranted.  
38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.361 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

Throughout the appeal, the Veteran has claimed that he developed multiple medical issues following a routine colonoscopy, performed at the John Cochran VA Medical Center in St. Louis, Missouri, which he reported was performed sometime between 2005 and 2006.  He argues that the equipment used to perform the procedure was not sterilized properly, causing multiple medical issues, including bladder/prostate/kidney problems; urinary tract problems; problems with ejaculatory functions; multiple gastrointestinal symptoms (acid reflux, stomach pain, cramps); and a bone and blood disease, including hepatitis C.  He also claimed that he had improper removal of his bladder.  See July 2009, October 2014, November 2014 and January 2015 statements from the Veteran and August 2011 notice of disagreement.

In a January 2015 letter from the VA, the Veteran was asked to clarify his contentions regarding his § 1151 claim.  

In subsequently received January 2015 and February 2015 statements, the Veteran and his representative, indicated that the Veteran was claiming a bone and blood disorder, including hepatitis C, as a result of unsterilized equipment used during a colonoscopy, performed at the John J. Cochran VA Medical Center in St. Louis, Missouri, sometime in late 2005 or early 2006.  See January and February 2015 statements from the Veteran and his representative.  

In the April 2016 Written Brief Presentation, the Veteran's representative indicated that the Veteran was claiming entitlement to compensation for residuals of a colonoscopy, to include " bladder cancer neo bladder groin cancer" and bladder/prostate/kidney issues.  See April 2016 Written Brief Presentation.  Consequently, the Board has framed the issue as noted above.

Under applicable law, when a veteran suffers additional disability or death as the result of training, hospital care, medical or surgical treatment, or an examination by VA, disability compensation shall be awarded in the same manner as if such additional disability or death were service-connected.  38 U.S.C.A. § 1151 
(West 2014); 38 C.F.R. § 3.358(a) (2015).  

To be awarded compensation under section 1151, a veteran must show that VA treatment (or other qualifying event) resulted in additional disability, and further, that the proximate cause of the additional disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing the medical or surgical treatment, or that the proximate cause of the disability was an event which was not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  See also VAOPGCPREC 40-97, 63 Fed. Reg. 31,262 (1998).

Regarding the first prong of the analysis, to determine whether additional disability exists, the veteran's physical condition immediately prior to the beginning of the hospital care, medical or surgical treatment, or other relevant incident in which the claimed disease or injury was sustained upon which the claim is based, is compared to the veteran's condition after such treatment, examination or program has stopped.  38 C.F.R. § 3.361(b).

Provided that additional disability exists, the next consideration is whether the causation requirements for a valid claim for benefits have been met, to consist of both actual and proximate causation.  In order to establish actual causation, the evidence must show that the medical or surgical treatment rendered resulted in the veteran's additional disability.  If it is shown merely that a claimant received medical care or treatment, and has an additional disability, that in and of itself would not demonstrate actual causation.  38 C.F.R. § 3.361(c)(1).  Also, the proximate cause of the disability claimed must be the event that directly caused it, as distinguished from a remote contributing cause. 

To establish that carelessness, negligence, lack of proper skill, error in judgment or other instance of fault proximately caused the additional disability, it must be shown that VA failed to exercise the degree of care expected by a reasonable treatment provider, or furnished the treatment at issue without informed consent.  
38 C.F.R. § 3.361(d)(1).  Proximate cause may also be established where the additional disability was an event not reasonably foreseeable, based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable medical provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider the type of risk that a reasonable health care provider would have disclosed as part of the procedures for informed consent (in accordance with 38 C.F.R. 
§ 17.32).  38 C.F.R. § 3.361(d)(2).

In order for additional disability to be compensable, it must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility.  Loving v. Nicholson, 19 Vet. App. 96, 99-100 (2005).  The additional disability must have been the result of injury flowing directly from the actual provision of care, treatment, or examination furnished by VA. Loving, 19 Vet. App. at 101.  The mere fact that a claimant is harmed by an event that occurs coincidentally with VA care, treatment, or an examination is not sufficient to establish causation.  Mangham v. Shinseki, 23 Vet. App. 284, 287 (2009).  The relevant issue is whether VA's direct actions caused harm.  Id. at 289.

Analysis

VA treatment records from the St Louis VA Medical Center, show that on July 10, 2003, the Veteran underwent a colonoscopy.  On examination, there was evidence of hemorrhoids and mild diverticulosis.  It was recommended that he have a repeat examination in 10 years (2013).  

Although the Veteran claims that he had a colonoscopy sometime between 2005 and 2006, there is no evidence of a colonoscopy performed at the VA Medical Center in St. Louis after this date, and it is unclear in this record as to why the Veteran would have a colonoscopy years before it was recommended in 2003. 

On December 9, 2005 the Veteran was diagnosed with low grade transitional cell carcinoma of the bladder.  He underwent a transurethral resection of the bladder tumor on February 6, 2006.  Since that time he has undergone periodic cystoscopic evaluations with no further occurrence of the carcinoma.  Since that time, he has been noted to be status post transitional cell bladder carcinoma.  

A VA medical opinion was received in December 2009.  The examiner explained that if the equipment used in the colonoscopy was not cleaned properly this could potentially cause systemic infections, such as hepatitis or HIV.  However, the improperly cleaned scope would not cause other non-systemic infections, such as urinary tract infections, prostate infections, and complication from those conditions, such as ascending kidney infections.  Therefore, the examiner opined that the kidney, prostate and urinary problems the Veteran had experienced were not related to his colonoscopy procedure in general and specifically, not related to improper cleaning of the scope, which was used during the procedure, if such improper cleaning occurred.  No probative medical opinion countering this opinion has been submitted in support of the Veteran's claim. 

The Veteran has also claimed that his bladder was inappropriately removed during a cystoscopic evaluation.  

However, VA treatment records do not show that his bladder has been removed.

The Veteran also contends that he has bladder/kidney problems as a result of his colonoscopy.  The record reflects he is currently service-connected for a kidney condition with bladder nephropathy.  However, this condition has been associated with his type II diabetes, and there is no evidence that it developed as a result of his colonoscopy in 2003.  

VA treatment records also show that he underwent neobladder surgery and that he has been diagnosed with a neurogenic bladder and been treated for frequent urinary tract infections.  However, there is no evidence that his neobladder or neurogenic bladder or urinary tract infections developed as a result of his colonoscopy in 2003 or any other procedure performed at a VA medical facility.

Furthermore, the Board finds that the Veteran's claim that he contracted a bone and blood disorder, including hepatitis C, as a result of unsterilized equipment used during his colonoscopy must be denied, as there is no evidence of a current diagnosis of hepatitis C or any other bone or blood disorder of record.  There is also no evidence of groin cancer of record.  Without a diagnosed disability, there is no evidence to show that VA medical services were the proximate cause of additional disability.

In summary, an increase or additional disability, including a bone and blood disorder, including hepatitis C; bladder cancer; neo bladder; groin cancer; and bladder/prostate/kidney issues is not shown, nor is there any competent evidence to show that even if there was such an increase or additional disability it was the result of carelessness, negligence, lack of proper skill or error in judgment on the part of VA; nor does the evidence show that such disability, if it existed, was proximately caused by an event not reasonably foreseeable, and, thus, the statutory prerequisites for compensation under 38 U.S.C.A. § 1151 have not been met.  

Accordingly, the preponderance of the evidence is against the appellant's claim, and compensation for residuals of a colonoscopy, including a bone and blood disorder, including hepatitis C; bladder cancer; neo bladder; groin cancer; and bladder/prostate/kidney issues, under 38 U.S.C.A. § 1151 is not warranted. 

The Veteran is competent, as a lay person, to report that as to which he has personal knowledge.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, to the extent that he asserts that he has a current diagnosis of a bone and blood disorder, including hepatitis C; bladder cancer; neo bladder; groin cancer; and bladder/prostate/kidney issues as a result of VA treatment, the Board finds that he is not competent to link any current diagnoses to VA care under 38 U.S.C.A. § 1151.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a competent opinion as to medical causation or the normal standard of care in these situations.  Nothing in the record demonstrates that the Veteran has received any special training or acquired any medical expertise.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  This lay evidence does not constitute competent medical evidence and lacks probative value.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

ORDER

Entitlement to benefits under 38 U.S.C.A. § 1151 for residuals of a colonoscopy, including a bone and blood disorder, including hepatitis C; bladder cancer; neo bladder; groin cancer; and bladder/prostate/kidney issues, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


